UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-6704



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


ROBERT EDWARD SILLS, a/k/a Bobby,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:03-cr-00148-JBF-5)


Submitted:     August 14, 2008                 Decided:   August 21, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Edward Sills, Appellant Pro Se.      Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert Edward Sills appeals the district court's orders

denying his motion under 18 U.S.C. § 3582(c)(2) (2000), seeking a

reduction to his sentence based on an amendment to the Sentencing

Guidelines, and denying his amended motion.   We have reviewed the

record and find no reversible error.     Accordingly, we find the

district court did not abuse its discretion in denying the motions.

See United States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004)

(motion under § 3582(c) “is subject to the discretion of the

district court”); United States v. Legree, 205 F.3d 724, 727 (4th

Cir. 2000).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                 2